Exhibit 10.1

 

INDEMNIFICATION AGREEMENT

 

This INDEMNIFICATION AGREEMENT (this “Agreement”) is made and entered into as of
                                   (the “Effective Date”) by and between Image
Entertainment, Inc., a Delaware corporation (the “Company”), and
                                   (the “Indemnitee”).

 

RECITALS

 

1.                                       The Company believes it is essential to
retain and attract qualified officers and directors.

 

2.                                       The Indemnitee is an officer or
director of the Company.

 

3.                                       Both the Company and the Indemnitee
recognize the increased risk of litigation and other claims being asserted
against officers and directors of public companies.

 

4.                                       The Company’s certificate of
incorporation and bylaws (the “Charter Documents”) require the Company to
indemnify and advance expenses to its officers and directors to the extent
permitted by the DGCL (as defined below).

 

5.                                       The Indemnitee intends to continue
serving as an officer or director of the Company, in part in reliance on the
Charter Documents and this Agreement.

 

6.                                       In recognition of the Indemnitee’s need
for (i) substantial protection against personal liability based on the
Indemnitee’s reliance on the Charter Documents, (ii) specific contractual
assurance that the protection set forth in the Charter Documents will be
available to the Indemnitee, regardless of, among other things, any amendment to
or revocation of the Charter Documents or any change in the composition of the
Company’s board of directors (the “Board”) or acquisition transaction relating
to the Company, and (iii) an inducement to continue to provide effective
services to the Company as an officer or director thereof, the Company wishes to
provide for the indemnification of the Indemnitee and to advance expenses to the
Indemnitee to the fullest extent permitted by law and as set forth in this
Agreement, and, to the extent insurance is maintained by the Company, to provide
for the continued coverage of the Indemnitee under the Company’s directors’ and
officers’ liability insurance policies.

 

AGREEMENT

 

In consideration of the premises and of the Indemnitee continuing to serve the
Company, and intending to be legally bound hereby, the parties hereto agree as
follows:

 

1.                                       Definitions.

 

(a)                                  A “Change in Control” shall be deemed to
have occurred if:

 

(i)                                     any “person,” as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended, and
the rules and regulations thereunder (the “Exchange Act”), other than (a) a
trustee or other fiduciary

 

1

--------------------------------------------------------------------------------


 

holding securities under an employee benefit plan of the Company; (b) a
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company;
or (c) any current beneficial stockholder or group, as defined by Rule 13d-5 of
the Exchange Act, including the heirs, assigns and successors thereof, of
beneficial ownership, within the meaning of Rule 13d-3 of the Exchange Act, of
securities possessing more than 50% of the total combined voting power of the
Company’s outstanding securities; hereafter becomes the “beneficial owner,” as
defined in Rule 13d-3 of the Exchange Act, directly or indirectly, of securities
of the Company representing 30% or more of the total combined voting power
represented by the Company’s then outstanding Voting Securities;

 

(ii)                                  during any period of two consecutive
years, individuals who at the beginning of such period constitute the Board and
any new director whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds of the
directors then in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof; or

 

(iii)                               the stockholders of the Company approve a
merger or consolidation of the Company with any other corporation, other than a
merger or consolidation which would result in the Voting Securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into Voting Securities of the
surviving entity) at least 70% of the total voting power represented by the
Voting Securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation, or the stockholders of the
Company approve a plan of complete liquidation of the Company or an agreement
for the sale or disposition by the Company, in one transaction or a series of
transactions, of all or substantially all of the Company’s assets.

 

(b)                                 “DGCL” means the General Corporation Law of
the State of Delaware, as the same exists or may hereafter be amended or
interpreted; provided, however, that in the case of any such amendment or
interpretation, only to the extent that such amendment or interpretation permits
the Company to provide broader indemnification rights than were permitted prior
thereto.

 

(c)                                  “Expense” means attorneys’ fees and all
other costs, expenses and obligations paid or incurred in connection with
investigating, defending, being a witness in or participating in (including on
appeal), or preparing for any of the foregoing, any Proceeding relating to any
Indemnifiable Event.

 

(d)                                 “Indemnifiable Event” means any event or
occurrence that takes place either prior to or after the execution of this
Agreement, related to the fact that the Indemnitee is or was a director or
officer of the Company, or is or was serving at the request of the Company as a
director, officer, employee, or agent of another corporation

 

2

--------------------------------------------------------------------------------


 

or of a partnership, joint venture, trust or other enterprise, including service
with respect to employee benefit plans, or by reason of anything done or not
done by the Indemnitee in any such capacity.

 

(e)                                  “Potential Change in Control” shall be
deemed to occur if (i) the Company enters into an agreement or arrangement, the
consummation of which would result in the occurrence of a Change in Control;
(ii) any person (including the Company) publicly announces an intention to take
or to consider taking actions which, if consummated, would constitute a Change
in Control; (iii) any person (other than a trustee or other fiduciary holding
securities under an employee benefit plan of the Company acting in such capacity
or a corporation owned, directly or indirectly, by the stockholders of the
Company in substantially the same proportions as their ownership of stock of the
Company) who is or becomes the beneficial owner, directly or indirectly, of
securities of the Company representing 10% or more of the combined voting power
of the Company’s then outstanding Voting Securities, increases his or her
beneficial ownership of such securities by 5% or more over the percentage so
owned by such person on the date hereof; or (iv) the Board adopts a resolution
to the effect that, for purposes of this Agreement, a Potential Change in
Control has occurred.

 

(f)                                    “Proceeding” means any threatened,
pending or completed action, suit, investigation or proceeding, and any appeal
thereof, whether civil, criminal, administrative or investigative and/or any
inquiry or investigation, whether conducted by the Company or any other party,
that the Indemnitee in good faith believes might lead to the institution of any
such action.

 

(g)                                 “Reviewing Party” means any appropriate
person or body consisting of a member or members of the Company’s Board or any
other person or body appointed by the Board (including the special independent
counsel referred to in Section 6) who is not a party to the particular
Proceeding with respect to which the Indemnitee is seeking indemnification.

 

(h)                                 “Voting Securities” means the common stock
and any other securities of the Company which vote generally in the election of
directors.

 

2.                                       Indemnification.  In the event the
Indemnitee was or is a party to or is involved (as a party, witness, or
otherwise) in any Proceeding by reason of (or arising in part out of) an
Indemnifiable Event, whether the basis of the Proceeding is the Indemnitee’s
alleged action in an official capacity as a director or officer or in any other
capacity while serving as a director or officer, the Company shall indemnify the
Indemnitee to the fullest extent permitted by the DGCL against any and all
Expenses, liability, and loss (including judgments, fines, ERISA excise taxes or
penalties, and amounts paid or to be paid in settlement, and any interest,
assessments, or other charges imposed thereon, and any federal, state, local, or
foreign taxes imposed on any director or officer as a result of the actual or
deemed receipt of any payments under this Agreement) (collectively,
“Liabilities”) reasonably incurred or suffered by such person in connection with
such Proceeding.  The Company shall provide indemnification pursuant to this
Section 2 as soon as practicable, but in no event later than 30 days after it
receives written demand from the Indemnitee.  Notwithstanding anything in this
Agreement to the contrary and except as provided

 

3

--------------------------------------------------------------------------------


 

in Section 5 below, the Indemnitee shall not be entitled to indemnification
pursuant to this Agreement (i) in connection with any Proceeding initiated by
the Indemnitee against the Company or any director or officer of the Company
unless the Company has joined in or consented to the initiation of such
Proceeding or (ii) on account of any suit in which judgment is rendered against
the Indemnitee pursuant to Section 16(b) of the Exchange Act for an accounting
of profits made from the purchase or sale by the Indemnitee of securities of the
Company.

 

3.                                       Advancement of Expenses.  The Company
shall advance Expenses to the Indemnitee within 30 business days of such request
(an “Expense Advance”); provided, however, that if required by applicable
corporate laws such Expenses shall be advanced only upon delivery to the Company
of an undertaking by or on behalf of the Indemnitee to repay such amount if it
is ultimately determined that the Indemnitee is not entitled to be indemnified
by the Company; and provided further, that the Company shall make such advances
only to the extent permitted by law.  Expenses incurred by the Indemnitee while
not acting in his/her capacity as a director or officer, including service with
respect to employee benefit plans, may be advanced upon such terms and
conditions as the Board, in its sole discretion, deems appropriate.

 

4.                                       Review Procedure for Indemnification. 
Notwithstanding the foregoing, (i) the obligations of the Company under Sections
2 and 3 above shall be subject to the condition that the Reviewing Party shall
not have determined (in a written opinion, in any case in which the special
independent counsel referred to in Section 6 hereof is involved) that the
Indemnitee would not be permitted to be indemnified under applicable law, and
(ii) the obligation of the Company to make an Expense Advance pursuant to
Section 3 above shall be subject to the condition that, if, when and to the
extent that the Reviewing Party determines that the Indemnitee would not be
permitted to be so indemnified under applicable law, the Company shall be
entitled to be reimbursed by the Indemnitee (who hereby agrees to reimburse the
Company) for all such amounts theretofore paid; provided, however, that if the
Indemnitee has commenced legal proceedings in a court of competent jurisdiction
pursuant to Section 5 below to secure a determination that the Indemnitee should
be indemnified under applicable law, any determination made by the Reviewing
Party that the Indemnitee would not be permitted to be indemnified under
applicable law shall not be binding and the Indemnitee shall not be required to
reimburse the Company for any Expense Advance until a final judicial
determination is made with respect thereto (as to which all rights of appeal
therefrom have been exhausted or have lapsed).  The Indemnitee’s obligation to
reimburse the Company for Expense Advances pursuant to this Section 4 shall be
unsecured and no interest shall be charged thereon.  If there has not been a
Change in Control, the Reviewing Party shall be selected by the Board, and if
there has been such a Change in Control, other than a Change in Control which
has been approved by a majority of the Company’s Board who were directors
immediately prior to such Change in Control, the Reviewing Party shall be the
special independent counsel referred to in Section 6 hereof.

 

5.                                       Enforcement of Indemnification Rights. 
If the Reviewing Party determines that the Indemnitee substantively would not be
permitted to be indemnified in whole or in part under applicable law, or if the
Indemnitee has not otherwise been paid in full pursuant to Sections 2 and 3
above within 30 days after a written demand has been received by the Company,
the Indemnitee shall have the right to commence litigation in any court in the
State of Delaware having subject matter jurisdiction thereof and in which venue
is proper to recover the unpaid

 

4

--------------------------------------------------------------------------------


 

amount of the demand (an “Enforcement Proceeding”) and, if successful in whole
or in part, the Indemnitee shall be entitled to be paid any and all Expenses in
connection with such Enforcement Proceeding.  The Company hereby consents to
service of process for such Enforcement Proceeding and to appear in any such
Enforcement Proceeding.  Any determination by the Reviewing Party otherwise
shall be conclusive and binding on the Company and the Indemnitee.

 

6.                                       Change in Control.  The Company agrees
that if there is a Change in Control of the Company, other than a Change in
Control which has been approved by a majority of the Company’s Board who were
directors immediately prior to such Change in Control, then with respect to all
matters thereafter arising concerning the rights of the Indemnitee to indemnity
payments and Expense Advances under this Agreement or any other agreement or
under applicable law or the Company’s Certificate of Incorporation or Bylaws now
or hereafter in effect relating to indemnification for Indemnifiable Events, the
Company shall seek legal advice only from special independent counsel selected
by the Indemnitee and approved by the Company, which approval shall not be
unreasonably withheld.  Such special independent counsel shall not have
otherwise performed services for the Company or the Indemnitee, other than in
connection with such matters, within the last five years.  Such independent
counsel shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or the Indemnitee in an action to determine the
Indemnitee’s rights under this Agreement.  Such counsel, among other things,
shall render its written opinion to the Company and the Indemnitee as to whether
and to what extent the Indemnitee would be permitted to be indemnified under
applicable law.  The Company agrees to pay the reasonable fees of the special
independent counsel referred to above and to indemnify fully such counsel
against any and all expenses (including attorneys’ fees), claims, liabilities
and damages arising out of or relating to this Agreement or the engagement of
special independent counsel pursuant to this Agreement.

 

7.                                       Establishment of Trust.  In the event
of a Potential Change in Control, the Company shall, upon written request by the
Indemnitee, create a trust (the “Trust”) for the benefit of the Indemnitee, and
from time to time upon written request of the Indemnitee shall fund such Trust,
to the extent permitted by law, in an amount sufficient to satisfy any and all
Expenses reasonably anticipated at the time of each such request to be incurred
in connection with investigating, preparing for and defending any Proceeding
relating to an Indemnifiable Event, and any and all judgments, fines, penalties
and settlement amounts of any and all Proceedings relating to an Indemnifiable
Event from time to time actually paid or claimed, reasonably anticipated or
proposed to be paid.  The amount or amounts to be deposited in the Trust
pursuant to the foregoing funding obligation shall be determined by the
Reviewing Party, in any case in which the special independent counsel referred
to in Section 6 is involved.  The terms of the Trust shall provide that upon a
Change in Control (i) the Trust shall not be revoked or the principal thereof
invaded, without the written consent of the Indemnitee, (ii) the trustee of the
Trust (the “Trustee”) shall advance, within ten business days of a request by
the Indemnitee, any and all Expenses to the Indemnitee, to the extent permitted
by law, (and the Indemnitee hereby agrees to reimburse the Trust under the
circumstances under which the Indemnitee would be required to reimburse the
Company under Section 4 of this Agreement), (iii) the Trust shall continue to be
funded by the Company in accordance with the funding obligation set forth above,
(iv) the Trustee shall promptly pay to the Indemnitee all amounts for which the
Indemnitee shall

 

5

--------------------------------------------------------------------------------


 

be entitled to indemnification pursuant to this Agreement or otherwise, and (v)
all unexpended funds in the Trust shall revert to the Company upon a final
determination by the Reviewing Party or a court of competent jurisdiction, as
the case may be, that the Indemnitee has been fully indemnified under the terms
of this Agreement.  The Trustee shall be a bank or trust company or other
individual or entity chosen by the Indemnitee and acceptable to and approved of
by the Company.  Nothing in this Section 7 shall relieve the Company of any of
its obligations under this Agreement.  All income earned on the assets held in
the Trust shall be reported as income by the Company for federal, state, local
and foreign tax purposes.

 

8.                                       Partial Indemnity.  If the Indemnitee
is entitled under any provision of this Agreement to indemnification by the
Company for some or a portion of the Expenses and Liabilities, but not, however,
for all of the total amount thereof, the Company shall nevertheless indemnify
the Indemnitee for the portion thereof to which the Indemnitee is entitled. 
Moreover, notwithstanding any other provision of this Agreement, to the extent
that the Indemnitee has been successful on the merits or otherwise in defense of
any or all Proceedings relating in whole or in part to an Indemnifiable Event or
in defense of any issue or matter therein, including dismissal without
prejudice, the Indemnitee shall be indemnified against all Expenses incurred in
connection therewith.  In connection with any determination by the Reviewing
Party or otherwise as to whether the Indemnitee is entitled to be indemnified
hereunder, the burden of proof shall be on the Company to establish that the
Indemnitee is not so entitled.

 

9.                                       Non-exclusivity.  The rights of the
Indemnitee hereunder shall be in addition to any other rights the Indemnitee may
have under any statute, provision of the Company’s Certificate of Incorporation
or Bylaws, vote of stockholders or disinterested directors or otherwise, both as
to action in an official capacity and as to action in another capacity while
holding such office.  To the extent that a change in the DGCL permits greater
indemnification by agreement than would be afforded currently under the
Company’s Certificate of Incorporation and Bylaws and this Agreement, it is the
intent of the parties hereto that the Indemnitee shall enjoy by this Agreement
the greater benefits so afforded by such change.

 

10.                                 Liability Insurance.  To the extent the
Company maintains an insurance policy or policies providing directors’ and
officers’ liability insurance, the Indemnitee shall be covered by such policy or
policies, in accordance with its or their terms, to the maximum extent of the
coverage available for any director or officer of the Company.

 

11.                                 Settlement of Claims.  The Company shall not
be liable to indemnify the Indemnitee under this Agreement (a) for any amounts
paid in settlement of any action or claim effected without the Company’s written
consent, which consent shall not be unreasonably withheld; or (b) for any
judicial award if the Company was not given a reasonable and timely opportunity,
at its expense, to participate in the defense of such action.

 

12.                                 No Presumption.  For purposes of this
Agreement, to the fullest extent permitted by law, the termination of any
Proceeding, action, suit or claim, by judgment, order, settlement (whether with
or without court approval) or conviction, or upon a plea of nolo contendere, or
its equivalent, shall not create a presumption that the Indemnitee did not meet
any particular standard of conduct or have any particular belief or that a court
has determined that indemnification is not permitted by applicable law.

 

6

--------------------------------------------------------------------------------


 

13.                                 Period of Limitations.  No legal action
shall be brought and no cause of action shall be asserted by or on behalf of the
Company or any affiliate of the Company against the Indemnitee, the Indemnitee’s
spouse, heirs, executors or personal or legal representatives after the
expiration of two years from the date of accrual of such cause of action, or
such longer period as may be required by state law under the circumstances, and
any claim or cause of action of the Company or its affiliate shall be
extinguished and deemed released unless asserted by the timely filing of a legal
action within such period; provided, however, that if any shorter period of
limitations is otherwise applicable to any such cause of action, such shorter
period shall govern.

 

14.                                 Amendment of this Agreement.  No supplement,
modification or amendment of this Agreement shall be binding unless executed in
writing by both of the parties hereto.  No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provisions hereof (whether or not similar), nor shall such waiver constitute a
continuing waiver.  Except as specifically provided herein, no failure to
exercise or any delay in exercising any right or remedy hereunder shall
constitute a waiver thereof.

 

15.                                 Subrogation.  In the event of payment under
this Agreement, the Company shall be subrogated to the extent of such payment to
all of the rights of recovery of the Indemnitee, who shall execute all papers
required and shall do everything that may be necessary to secure such rights,
including the execution of such documents necessary to enable the Company
effectively to bring suit to enforce such rights.

 

16.                                 No Duplication of Payments.  The Company
shall not be liable under this Agreement to make any payment in connection with
any claim made against Indemnitee to the extent the Indemnitee has otherwise
actually received payment (under any insurance policy, Bylaw, vote, agreement or
otherwise) of the amounts otherwise indemnifiable hereunder.

 

17.                                 Binding Effect.  This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors, assigns, including any direct or
indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business and/or assets of the Company, spouses, heirs,
and personal and legal representatives.  The Company shall require and cause any
successor (whether direct or indirect by purchase, merger, consolidation or
otherwise) to all, substantially all, or a substantial part, of the business
and/or assets of the Company, by written agreement in form and substance
satisfactory to the Indemnitee, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place.  This Agreement shall
continue in effect regardless of whether the Indemnitee continues to serve as a
director or officer of the Company or of any other enterprise at the Company’s
request.

 

18.                                 Severability.  The provisions of this
Agreement shall be severable in the event that any of the provisions hereof
(including any provision within a single section, paragraph or sentence) is held
by a court of competent jurisdiction to be invalid, void or otherwise
unenforceable, and the remaining provisions shall remain enforceable to the
fullest extent permitted by law.  Furthermore, to the fullest extent possible,
the provisions of this Agreement (including, without limitation, each portion of
this Agreement containing any provision held to be invalid, void or otherwise
unenforceable, that is not itself invalid, void or unenforceable) shall

 

7

--------------------------------------------------------------------------------


 

be construed so as to give effect to the intent manifested by the provision held
invalid, illegal or unenforceable.

 

19.                                 Governing Law.  This Agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of Delaware applicable to contracts made and to be performed in Delaware without
giving effect to the principles of conflicts of laws.

 

20.                                 Counterparts.  This Agreement may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.

 

21.                                 Notices.  All notices, demands, and other
communications required or permitted hereunder shall be made in writing and
shall be deemed to have been duly given if delivered by hand, against receipt,
or mailed, postage prepaid, certified or registered mail, return receipt
requested, and addressed to the Company, Attn: Corporate Secretary, at its
principal executive offices, and to the Indemnitee at the address last on file
with the Company.

 

Notice of change of address shall be effective only when done in accordance with
this Section.  All notices complying with this Section shall be deemed to have
been received on the date of delivery or on the third business day after
mailing.

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the day first set forth above.

 

COMPANY:

 

IMAGE ENTERTAINMENT, INC.

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

INDEMNITEE:

 

 

 

 

 

 

Signature

 

 

 

Print Name:

 

 

 

8

--------------------------------------------------------------------------------